676 F.2d 342
George MITCHELL, Appellant,v.CITY OF MINNEAPOLIS, a municipal corporation, and WalterDziedzic, Judy Martinson Carrao, Patrick W. Doughterty,Alice W. Rainville, Van F. White, Jacqueline Slater, ParkerTrostel, Mark Kaplan, Tony Scallon, Sally E. Howard, WalterH. Rockenstein, Dennis W. Schulstad, and Charlee V. Hoyt,individually and in the capacity as members of theMinneapolis City Council, Appellees.
No. 82-1167.
United States Court of Appeals,Eighth Circuit.
Submitted April 16, 1982.Decided April 29, 1982.

Appeal from United States District Court, District of Minnesota; Harry H. MacLaughlin, Judge.
Robert J. Alfton, City Atty. by Jerome F. Fitzgerald, Asst. City Atty., Minneapolis, Minn., for appellees City of Minneapolis.
Peter W. Brown, Minneapolis, Minn., for appellant.
Before McMILLIAN, Circuit Judge, STEPHENSON, Senior Circuit Judge, and ARNOLD, Circuit Judge.
PER CURIAM.


1
George Mitchell appeals from a final judgment entered in the District Court for the District of Minnesota denying his request for injunctive relief and declaring certain actions of the city council invalid.  We vacate the judgment of the district court and remand the cause for further consideration in light of the repeal of the Economic Opportunity Act of 1964, 42 U.S.C. § 2701 et seq., by the Omnibus Budget Reconciliation Act of 1981, Pub.L.No. 97-35, 95 Stat. 519 (1981) (effective Oct. 1, 1981).


2
Accordingly, the judgment of the district court is vacated and remanded for further consideration.